Case: 6:20-cv-00004-HRW-EBA Doc #: 22 Filed: 08/07/20 Page: 1 of 2 - Page ID#: 80




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                     LONDON

Civil Action No. 19-247-HRW

OSCAR HENSON, JR.,
                                                                  PETITIONER,

v.                                          ORDER

DeEDRA HART, WARDEN,                                                    RESPONDENT.


       This is matter is before the Court upon Oscar Henson’s Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. ' 2254. The matter was referred to Magistrate Judge Edward B.

Atkins. Magistrate Judge Atkins found that Henson has failed to exhaust his state remedies and,

therefore, does not present a cognizable claim under section 2254. Judge Atkins recommends

that Henson’s petitions [Docket No. 1 (Case No. 6:19-CV-247 and Case No. 6:20-CV-04)] be

denied and that Henson’s motion for out of state time [Docket No. 8] be denied.

       Petitioner has not filed objections to the Report and Recommendation, and the time for

doing so has passed.

       After carefully considering the record, the Court finds the report and recommendation

well taken and shall adopt the same as and for its own opinion. Accordingly, IT IS HEREBY

ORDERED:

       (1) that the Magistrate Judge=s Report and Recommendation [Docket No. 25] is hereby

APPROVED and ADOPTED as and for the Court=s opinion; and

       (2) Henson’s petitions [Docket No. 1 (Case No. 6:19-CV-247 and Case No.

6:20-CV-04)] be DENIED;
Case: 6:20-cv-00004-HRW-EBA Doc #: 22 Filed: 08/07/20 Page: 2 of 2 - Page ID#: 81




       (3) that Henson’s motion for out of state time [Docket No. 8] be OVERRUED [Docket

No. 25];

       (4) that this matter be DISMISSED WITH PREJUDICE; and

       (5) that no Certificate of Appealability will be granted.



This 7th day of August 2020.
